Citation Nr: 1315456	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-43 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left heel disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied the Veteran's claims of service connection for service connection for a left heel disability, bilateral hearing loss and tinnitus.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  In an October 2011 correspondence the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).


FINDINGS OF FACT

1.  Evidence of a left heel disability was not shown in service, nor until many years after service discharge; and the weight of the probative evidence is against a finding that a current left heel disability is related to active military service. 

2.  Bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current hearing loss disability is related to active military service. 

3.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.





CONCLUSIONS OF LAW

1.  A left heel disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).

3.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in an August 2009 letter prior to the date of the issuance of the appealed October 2009 rating decision.  The August 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in July 2010 and January 2012, which appear to be thorough and adequate on which to base a decision.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



I.  Entitlement to service connection for a left heel disability.

Factual Background and Analysis

The Veteran contends that he has a current left heel disability that began in active duty.

The Veteran's service treatment records are negative for complaints or treatment related to the left heel.  Notably, in September 1976, the Veteran presented with complaints of right heel pain that began 2 weeks ago.  The impression was a developing clinical calcaneal spur.  The Veteran's July 1979 separation examination was negative for complaints or diagnoses related to the left heel.

A June 1983 treatment report noted that the Veteran presented with an infection of the left foot.  It was noted that all of the Veteran's nails were discolored and "chalky".  The diagnosis was onychomycosis, toe nails; vitiligo.

A June 2008 VA treatment note reported a callus of the left heel.

An October 2008 VA treatment note provided a diagnosis of verruca vulgaris.

A January 2009 VA treatment report noted that the Veteran had a history of a wart on the left heel for the past 20 years.  He had been treating the wart with various topical treatment and duct tape.

A February 2009 VA treatment note indicated that a biopsy of a skin segment from the Veteran's left heel revealed markedly hyperkeratototic papillomatous epidermis with granular cell hyperplasia and vacuolization consistent with a verruca vulgaris.  No malignant process was identified.  

The Veteran underwent a VA examination in January 2012.  It was noted that the Veteran had hyperkeratotic callus of the right heel in 1976 as well as onychomycosis which existed prior to service.  The Veteran reported that his current wart on his left heel began in service.  The examiner noted that the service treatment records had multiple entries for treatment and removal of mycotic nails of both feet.  Additionally, his service treatment records revealed treatment for a callus developing on the right heel (not left).  The examiner noted that a biopsy of the left heel in October 2009 revealed no changes in the specimen to suggest a wart.  The impression was skin and soft tissue necrosis and acute inflammation.  The examiner opined that it was less likely as not that the Veteran's claimed left heel disability was incurred in or caused by a claimed in-service injury, event or illness.  The examiner noted that the Veteran's service treatment records have no entry for left heel treatment of any sort.  Additionally, the examiner also noted that the biopsy results in February 2009 and October 2009 contradicted each other.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed left heel disability.

The Board finds that there is a current diagnosis of a left heel disability as the Veteran has a wart of the left heel.  Accordingly, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran's service treatment records are entirely negative for complaints or treatments related to a left heel disability.  Significantly, the Veteran received treatment for a callus developing on the right heel and not his claimed left heel.  While the service treatment records also demonstrate multiple entries relating to the treatment and removal of mycotic nails of both feet and a preexisting onychomycosis disability, the Board notes that the Veteran is already service-connected for onychomycosis.

The Veteran was also not diagnosed with a left heel disorder until many years after service as the first evidence of a left heel disability is the June 2008 VA treatment note which reflected a diagnosis of a callus of the left heel.  While the Veteran has contended that he has experienced a wart on his left heel since his active duty, in a January 2009 VA treatment report, the Veteran reported that he had a history of a wart on the left heel for the past 20 years, which would place its onset a number of years after discharge from service.  The Board finds that statements made directly to a health care provider during the course of treatment are inherently more credible than statements made in support of a claim.  For this reasons, the Veteran's assertions as to a continuous wart on the left heel since service are not found to be credible.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left heel disability and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the left heel disability weighs against the claim.  As indicated above, the January 2012 VA examiner opined that the Veteran's left heel disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a left heel disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II.  Entitlement to bilateral hearing loss and tinnitus.

Laws and Regulations

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss disability and his current tinnitus are the result of his in-service noise exposure where he was exposed to gun fire during his weapons training.

The Veteran's service treatment records are negative for treatments or complaints related to hearing loss or tinnitus.  Audiometric testing in at the Veteran's entrance examination in March 1976 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
/
0
LEFT
30
15
10
/
0


Audiometric testing in at the Veteran's separation examination in July 1979 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
0
15

The Veteran underwent a VA audiological examination in July 2010.  The examiner noted that the Veteran had a history of noise exposure from weapons training.  His occupation was an administrative clerk and his recreational noise exposure involved motorcycles and hunting.  The Veteran reported that his tinnitus began in 1978 with no particular event or circumstance.  

Audiometric testing in July 2010 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
30
25
LEFT
30
30
35
30
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  

The examiner noted that tympanometry revealed normal type A tympanogram in the left ear and a type C tympanogram in the right ear.  Pure tone results revealed mild conductive hearing loss in both ears.  Tympanometry revealed normal middle ear pressure and mobility in the left ear and abnormal negative middle ear pressure in the right ear.  Pure tone results revealed a mild conductive hearing loss in both ears.  Service treatment records were in agreement with pure tone results and speech recognition was 98 percent in the right ear and of 96 percent in the left ear.  The examiner noted that another/appropriate provider was required to determine the etiology of the reported tinnitus.  The diagnosis was bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of the Veteran's firearms training noise exposure during his service.  The examiner noted that the Veteran had a mild low frequency hearing loss in both ears.  This type of hearing loss was not the result of noise exposure.  The examiner concluded that the hearing loss and tinnitus were not the result of noise exposure in service.

Considering the claims for service connection for bilateral hearing loss and for tinnitus, in light of the record and the governing legal authority, the Board finds that the claims must be denied.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and bilateral tinnitus as noted throughout the record.  The first element of medical evidence of a current disability is accordingly met for both claims. 

With respect to the second element of an in-service disease or injury, the Board will separately discuss disease and injury.  A review of the service treatment records, including the examination report at service discharge, does not reveal diagnoses or complaints of hearing loss or tinnitus.  Notably, the July 1979 separation examination actually demonstrated slight improvement when compared with the results of the March 1976 entrance examination.  Thus, a hearing loss disability as defined by 38 C.F.R. § 3.385 was not shown in service.

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, he has cited to a history of noise exposure to gunfire during his weapons training.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and Shedden element (2) is satisfied. 

With respect to crucial Shedden element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds the July 2010 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person. 

While the VA examiner noted that another/appropriate provider was required to determine the etiology of the reported tinnitus, the examiner was comfortable opining that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of the Veteran's firearms training noise exposure during his service.  

As to the provisions of 38 C.F.R. § 3.303(b) , discussed above, relating to chronicity and continuity of symptomatology, the Board notes that the Veteran's hearing loss disability is conductive in nature and is therefore not a disease of the central nervous system.  Thus, these provisions are not applicable to this claim.  See Walker, supra; see also Boggs v. Peake, 520 F.3d 1330, 1332-33 (Fed.Cir. 2008).

Nevertheless, the Board notes that tinnitus and difficulty hearing are complaints that lend themselves to lay observation and the Board has considered his assertion that those problems had their onset in service.  In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history as to continued hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  There was no indication in the record, to include any statements from the Veteran of hearing trouble, until July 2009 (date of claim) for his hearing loss and tinnitus disabilities.  On the contrary, the Veteran's service July 1979 service separation examination is negative for any treatment, complaint, or diagnosis of a hearing loss disability or tinnitus.  The lack of any findings pertaining to hearing loss and tinnitus during service and the essentially normal findings at service separate weight against a findings that the Veteran's current disabilities were originally manifested during service and have continued since service.  Thus, the Board finds the Veteran's statements asserting an onset of complaints in service lack credibility and are without probative value.  

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and noise exposure in service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the opinion of the VA health care provider is far more probative as to the question regarding the potential relationship between the Veteran's hearing loss and tinnitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In the absence of any persuasive evidence that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to active service, and in light of the VA medical opinion indicating that such a relationship is unlikely, the Board finds that service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for a left heel disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


